MEMORANDUM ***
Petitioner Jamal Farah challenges the Board of Immigration Appeal’s affirmance without opinion of the immigration judge’s adverse credibility finding and denial of asylum relief, withholding of removal, and protection under the Convention Against *822Torture. Farah’s claims fail because substantial evidence supports the immigration judge’s determination that Farah was not credible. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (explaining the standard for reviewing credibility findings).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.